In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-465 CR

NO. 09-07-482 CR

____________________


JEFFREY JONES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 99605 and 07-01353




MEMORANDUM OPINION
 On August 28, 2007, the trial court sentenced Jeffrey Jones on convictions for
possession of a controlled substance.  Jones filed notices of appeal on September 4, 2007. 
The trial court entered certifications of the defendant's right to appeal in which the court
certified that these are plea-bargain cases and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certifications to the
Court of Appeals.  The certifications recite that appellant refused to sign them, but appellant
does not claim that he did not receive copies of the certifications, and he does not claim that
he was not advised of his rights as set forth therein.  Therefore, we treat appellant's refusal
to sign as tantamount to signature for purposes of Rule 25.2(d) of the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 25.2(d). 
	On September 24, 2007, and September 27, 2007, we notified the parties that we
would dismiss the appeals unless the trial court filed amended certifications within thirty
days of the date of the notices and made them a part of the appellate records.  See Tex. R.
App. P. 37.1.  The trial court has not supplemented the records with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
  
									HOLLIS HORTON
										Justice
 
Opinion Delivered November 7, 2007
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.